Citation Nr: 0722280	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-03 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial rating for a right 
knee disability, currently rated as 30 percent disabling.

2.  Entitlement to an increased initial rating for a left 
knee disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years.  
However, only the periods from May 1964 to May 1970 and from 
March 1977 to July 1980 have been verified by evidence 
generally acceptable for that purpose, i.e., Forms DD-214.  A 
November 1997 response to a "Request for Information" from 
the National Personnel Records Center (NPRC) showed active 
dates of service from June 1960 to July 1980 but the NPRC did 
not verify these dates as correct.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral knee disabilities.  In 
February 2000, the veteran testified before the Board at a 
hearing that was held via videoconference from the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

First, the veteran alleges that his service-connected 
bilateral knee disabilities are more severe than the current 
ratings reflect.  Specifically, the veteran contends that 
each knee disability is now manifested by instability and 
locking, qualifying him for higher ratings.  

The veteran was last afforded a VA examination in April 2002.  
VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69, 76 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination.  Weggenmann v. Brown, 5 Vet. App. 281, 284 
(1993).  The veteran has indicated that his conditions have 
worsened since the date of the last examination.  Because 
there may have been a significant change in the veteran's 
conditions, a new examination is in order.

Secondly, the veteran is advised, by this Remand, that the 
judge before whom he testified in February 2000 is no longer 
employed by the Board.  The Veterans Law Judge who conducted 
the hearing is required by law to participate in any decision 
made on the appeal.  38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2006).  Although a decision may be 
rendered without an additional hearing before the Board, the 
veteran has the option to again appear to give testimony 
before a different Veterans Law Judge.  38 C.F.R. § 20.707.  
As he was previously informed, VA cannot pay any expenses 
that the veteran may incur related to a hearing.

It is requested that the veteran inform the Board as to 
whether he desires to appear at an additional hearing before 
a Veterans Law Judge who will decide his claim.  If so, he 
should specify whether he desires the hearing in Washington, 
D.C., at his Regional Office, or via videoconference from 
Washington, D.C.  It is also requested that the veteran 
inform the Board if he chooses for forego the opportunity for 
an additional hearing before the Board.  If the veteran 
chooses to forego the opportunity for an additional hearing 
before the Board, his case will be decided based upon the 
evidence of record.  Finally, if no response is received from 
the veteran within 30 days of the date of this Remand, the 
Board will assume that the veteran does not desire an 
additional hearing and his case will proceed accordingly.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected bilateral knee disabilities.  
The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner's report should set forth all 
current complaints, findings and 
diagnoses.  The report should 
specifically address whether the 
veteran's bilateral knee disabilities 
are manifested by locking or 
instability.  The report should include 
range-of-motion findings and findings 
as to any weakness.  The report should 
discuss the presence or absence of 
pain, as well as functional impairment.

2.  Ask the veteran if he would like to 
appear at an additional hearing before 
a Veterans Law Judge who will decide 
his claim.  Request that he specify 
whether the hearing should be held in 
Washington, D.C., at his Regional 
Office, or via videoconference from 
Washington, D.C., or if he would like 
to forego the opportunity to appear to 
give additional testimony before a 
different Veterans Law Judge.  Advise 
the veteran that if he chooses to 
forego the opportunity for an 
additional hearing before the Board, 
his case will be decided based upon the 
evidence of record.  Finally, advise 
the veteran that if no response is 
received from him within 30 days of the 
date of this Remand, the Board will 
assume that the veteran does not desire 
an additional hearing and his case will 
proceed accordingly.  

2.  Then, readjudicate the veteran's 
claims for increased initial ratings 
for his bilateral knee disabilities.  
If any action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow an appropriate 
opportunity for response.  Thereafter, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

